Citation Nr: 1030331	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-27 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for pulmonary hypertension, 
claimed as a pulmonary condition, collapsed lung, fluid, and 
shortness of breath, secondary to service-connected posttraumatic 
stress disorder, service-connected pericarditis, and/or as a 
result of exposure to herbicides.

2.  Entitlement to service connection for gastroesophageal reflux 
disease, claimed as a gastrointestinal condition, secondary to 
posttraumatic stress disorder.

3.  Entitlement to service connection for hypertension secondary 
to service-connected pericarditis and/or as a result of exposure 
to herbicides.

4.  Entitlement to service connection for coronary artery 
disease, claimed as a heart condition, as secondary to 
posttraumatic stress disorder, service-connected pericarditis, 
and/or as a result of exposure to herbicides.




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to January 
1970.

This matter arises before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

In April 2010, the Veteran testified at a Travel Board hearing in 
front of the undersigned Veterans Law Judge.  The transcript of 
the hearing has been reviewed and is associated with the claims 
file.

The issues of entitlement to service connection for pulmonary 
hypertension, hypertension, and a heart disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The competent evidence of record does not show that the Veteran's 
current gastrointestinal reflux disease was caused by or 
aggravated by his service-connected posttraumatic stress 
disorder, had its onset in service, or is otherwise related to 
any event of service origin.


CONCLUSION OF LAW

Gastrointestinal reflux disease was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2009).      


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In October 2008 and September 2005 correspondence, the RO 
described the types of evidence that the Veteran should submit in 
support of his claim.  The RO also explained what evidence VA 
would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claim.  The October 2008 VCAA 
notice letter also provided the information necessary to 
establish a disability rating and effective date.  
  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a compensation and pension examination in March 
2009, obtained the Veteran's VA and private medical records, and 
associated the Veteran's service treatment records with the 
claims file.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examination 
obtained in this case was more than adequate, as it was 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  The examination included 
the Veteran's subjective complaints about his disability and the 
objective findings needed to rate the disability.   
Besides the aforementioned private treatment records, the Veteran 
has not made the RO or the Board aware of any other evidence 
relevant to this appeal that he or the VA needs to obtain.  Based 
on the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to assist 
the Veteran in developing the facts pertinent to the claim.  
Accordingly, the Board will proceed with appellate review. 

Legal Criteria

Service connection may be established for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
As a general matter, service connection for a disability on the 
basis of the merits of such claim requires (1) the existence of a 
current disability, (2) the existence of the disease or injury in 
service, and (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 (2009).  
Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

During the course of this appeal, the provisions of 38 C.F.R. § 
3.310 were amended.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  
The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a service-
connected one is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's ruling 
in Allen, the comments to the regulation made clear that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for the 
non- service-connected disability before an award of service 
connection based on aggravation may be made.  This had not been 
VA's practice, which strongly suggests that the recent change 
amounts to a substantive change in the regulation.  Given what 
appear to be substantive changes, and because the Veteran's claim 
was pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
change, which is the version that favors the claimant. 

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  This burden typically cannot be met by lay 
testimony because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award of 
service connection where a claimant develops a chronic disease 
within a presumptive period but has no in-service diagnosis of 
such disease).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Analysis

The Veteran contends that his gastrointestinal reflux disease 
(GERD) is "due" to his service-connected posttraumatic stress 
disorder (PTSD).  He asserts that he knows several veterans 
diagnosed with GERD related to their PTSD.  The Board initially 
notes that the Veteran's discharge examination report is not 
included in his service treatment records and there is no 
indication that he ever complained of GERD in service.  
Nevertheless, he was afforded a compensation and pension 
examination in March 2009, during which he was diagnosed with 
GERD.  Thus, there is no dispute as to whether he has a currently 
diagnosed disability.  However, for the reasons detailed below, 
the Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's current GERD was caused by 
or aggravated by the his service-connected PTSD or otherwise 
related to his period of active military service.  

The Veteran told the March 2009 compensation and pension examiner 
that his gastrointestinal symptoms began in approximately 1975, 
but he has not had any testing for GERD or his reflux.  The 
Veteran was not taking any medications for his GERD and denied 
dysphasia, hematemesis, melena, nausea, vomiting, any history of 
hospitalizations or surgery, and any history of esophageal 
trauma.  However, since changing his eating habits, the Veteran 
experienced reflux about twice a week and reported heartburn 
twice a week as well.  After examining the Veteran, the examiner 
diagnosed him with GERD but found that it was not related to his 
period of active military service or PTSD.  He wrote that GERD is 
usually the result of a weakness in the lower esophageal 
sphincter, which is a mechanical issue.  Because of this, he 
found that it was less likely than not that the Veteran's GERD is 
related to his military service or his PTSD.  The examiner also 
found that it is unlikely that the Veteran's GERD is aggravated 
by his PTSD.  

Therefore, as the record only contains the aforementioned medical 
opinion finding that the Veteran's GERD was not caused by or 
aggravated by his service-connected PTSD and is not otherwise 
related to his period of active military service, the Board finds 
that the preponderance of the evidence weighs against the 
Veteran's claim of entitlement to service connection for GERD.  
Therefore, he is not entitled to service connection for this 
disorder, and his appeal is denied.  In reaching this conclusion, 
the Board notes that under the provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate balance 
of positive and negative evidence in regard to a material issue.  
The preponderance of the evidence, however, is against the claim 
and that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).     


ORDER

Entitlement to service connection for gastroesophageal reflux 
disease, claimed as a gastrointestinal condition, secondary to 
posttraumatic stress disorder is denied.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claims of entitlement to 
service connection for pulmonary hypertension, hypertension, and 
a heart disorder. 

The Board observes that there are inherently inconsistent medical 
diagnoses of record regarding the Veteran's claimed heart 
disorder.  First, a May 2007 VA treatment record included 
diagnoses of hyperlipidemia, hypertension, asymptomatic 
pericarditis that had resolved, chronic heart failure by history, 
and pulmonary hypertension that was "no longer an issue."  
Then, the March 2009 compensation and pension examiner diagnosed 
the Veteran with hypertension and a history of pericarditis but 
found that the Veteran did not carry a diagnosis for pulmonary 
hypertension or a history of coronary artery disease or 
myocardial infarction.  Finally, in May 2010, the Veteran's 
private physician provided the Veteran's cardiac history, 
including a recent chest x-ray showing aortic calcification, 
cardiomegaly, hiatal hernia, and bradycardia.  He also found that 
the EKG changes were suggestive of ischemic heart disease but 
never actually diagnosed the Veteran with ischemic heart disease.  
Thus, the record contains competing medical diagnoses and no 
nexus opinion.  Therefore, the Board finds a remand for a chest 
examination and nexus opinion would be helpful in determining 
whether the Veteran has a currently diagnosed heart disorder, 
including ischemic heart disease and pulmonary hypertension, and, 
if so, whether any disorder found was caused by or aggravated by 
his service-connected PTSD or pericarditis or is otherwise 
related to his period of active military service.

Additionally, the March 2009 compensation and pension examiner 
determined that the Veteran's hypertension was not caused by or 
aggravated by his PTSD or was otherwise related to his period of 
active military service.  However, in a June 2009 statement, the 
Veteran asserted that he believed his hypertension was caused by 
PTSD and pericarditis.  Therefore, the examiner should also state 
whether the Veteran's hypertension was caused by or aggravated by 
his service-connected pericarditis.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a compensation 
and pension examination.  The examiner 
should determine what heart disorders the 
Veteran is currently diagnosed with, if 
any, and should specifically state whether 
he has had a diagnosis of ischemic heart 
disease and/or pulmonary hypertension at 
any point during the appeal period.  For 
any disorder found, the examiner should 
provide an opinion regarding whether it is 
at least as likely as not (i.e. a 50 
percent probability) that the disorder was 
caused by or aggravated by the Veteran's 
service-connected PTSD or pericarditis or 
is otherwise related to his period of 
active military service.  The examiner 
should also provide an opinion regarding 
whether the Veteran's currently diagnosed 
hypertension was caused by or aggravated 
by his service-connected pericarditis.  
All tests and examinations should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review before the examination, and the 
examiner should confirm that the claims 
folder was reviewed in the examination 
report.   
 
If the examiner is unable to give such 
opinions without resorting to mere 
speculation, the examiner should state so 
and give the reasons why he or she cannot 
give such an opinion.  The examiner must 
also provide a comprehensive report 
including complete rationales for all 
conclusions reached and a discussion of 
the aforementioned competing medical 
opinions. 
	
2.	After the development requested above has 
been completed to the extent possible, the 
Veteran's claims should be readjudicated 
on the merits.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for the Veteran and his 
representative to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration, if in 
order.   
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


